UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
JONATHAN LONG,
                                                                            ANSWER TO
                                            Plaintiffs,                     COMPLAINT

                                                                            18 CV 9068 (NSR)(LMS)
                 -against-
                                                                            Jury Trial Demanded
THE CITY OF MOUNT VERNON, MOUNT VERNON
POLICE DETECTIVE ANTONINI, MOUNT VERNON
POLICE DETECTIVE “PUFF”, Individually and Officially

                                             Defendants.
------------------------------------------------------------------------X

          Defendants, THE CITY OF MOUNT VERNON, MOUNT VERNON POLICE

DETECTIVE ANTONINI, MOUNT VERNON POLICE DETECTIVE “PUFF”,

Individually and Officially by their attorneys, The Quinn Law Firm PLLC, for their Answer

to Plaintiff’s Complaint (the “Complaint”), respectfully allege, upon information and

belief, as follows:

    I.           PARTIES

          1.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “I(A)” of the Complaint.

          2.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraph “I(B)” of the Complaint.

    II.          STATEMENT OF THE CLAIM

          3.     Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraphs “II(A)”, “II(B)”, and “II(C)” of the Complaint.1

          4.     Deny all allegations set forth in paragraph “II(D)” of the Complaint.2


1Paragraphs “II(A)” and “II(B)” of the Complaint are blank.
2The allegations set forth in paragraph “II(D)” are continued on the fourth sequential page of
plaintiff’s complaint, and Defendants’ deny those allegations as well.
   III.         INJURIES

          5.    Deny all allegations set forth in paragraph “III” of the Complaint.

   IV.          EXHAUSTION OF ADMINISTRATIVE REMEDIES

          6.    Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraphs “IV(A)”, “IV(B)”, “IV(C)”, “IV(D)”, “IV(E)”,

“IV(F)”, and “IV(G)” of the Complaint.

   V.           RELIEF

          7.    Deny all allegations set forth in paragraph “V” of the Complaint.

   VI.          PREVIOUS LAWSUITS

          8.    Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in paragraphs “VI(A)”, “VI(B)”, “VI(C)”, and “VI(D)” of the

Complaint.

                              AFFIRMATIVE DEFENSES

                         As and For a First Affirmative Defense

          9.    The Complaint fails to state a claim upon which relief may be granted.

                        As and For a Second Affirmative Defense

          10.   Plaintiff’s damages, if any are proven, were not proximately caused by

Defendants.

                        As and For a Third Affirmative Defense

          11.   The City of Mount Vernon is protected by the doctrine of municipal

immunity.

                        As and For a Fourth Affirmative Defense

          12.   In the absence of an underlying constitutional violation, any Section 1983

claims fail as a matter of law.

                                             2
                         As and For a Fifth Affirmative Defense

       13.     There was no unlawful arrest or unlawful imprisonment of Jonathan Long

by any officers named in this suit.

                         As and For a Sixth Affirmative Defense

       14.     There was no excessive force or battery of Jonathan Long by any officers

named in this suit.

                       As and For a Seventh Affirmative Defense

       15.     There was no assault of Jonathan Long by any officers named in this suit.

                       As and For an Eighth Affirmative Defense

       16.     In the absence of an underlying constitutional violation, any municipal

liability claim against the City of Mount Vernon fails as a matter of law.

                         As and For a Ninth Affirmative Defense

       17.     Any municipal liability claim against the City of Mount Vernon fails as a

matter of law because no custom, policy or practice of the City of Mount Vernon- or failure

to adopt any custom, policy or practice- proximately caused plaintiff’s alleged injuries.

                        As and For a Tenth Affirmative Defense

       18.     Punitive damages are not available against the City of Mount Vernon.

                      As and For an Eleventh Affirmative Defense

       19.     Probable cause to stop and search Jonathan Long existed.

                       As and For a Twelfth Affirmative Defense

       20.     At all times relevant hereto, Defendants acted in good faith and took

appropriate action in the discharge of their official duties.

                      As and For a Thirteenth Affirmative Defense

       21.     Any injuries alleged to have been sustained by Plaintiff resulted from the

                                              3
culpable or negligent conduct of others and were not the proximate result of any act of

Defendants.

                      As and For a Fourteenth Affirmative Defense

        22.     Any injuries alleged to have been sustained by Plaintiff resulted from the

culpable or negligent conduct of Plaintiff and were not the proximate result of any act of

Defendants.

                      As and For a Fifteenth Affirmative Defense

        23.     Defendants have not violated Plaintiff’s constitutional, human, or

statutory rights.

                      As and For a Sixteenth Affirmative Defense

        24.     Any and all officers named in this suit are protected by the doctrine of

absolute immunity.

                     As and For a Seventeenth Affirmative Defense

        25.     Any and all officers named in this suit are protected by the doctrine of

qualified immunity.

                     As and For an Eighteenth Affirmative Defense

        26.     Plaintiff failed to mitigate his alleged damages.


                      As and For a Nineteenth Affirmative Defense

        27.     There was no unlawful search of Jonathan Long.

                      As and For a Twentieth Affirmative Defense

        28.     There was no unlawful search of Jonathan Long by any officers named in

this suit.




                                              4
       WHEREFORE, Defendants, THE CITY OF MOUNT VERNON, MOUNT

VERNON POLICE DETECTIVE ANTONINI, and MOUNT VERNON POLICE

DETECTIVE “PUFF”, demand judgment:

       I.      Dismissing the Complaint in its entirety with prejudice;

       II.     An order awarding Defendants the costs, disbursements, expenses and

reasonable attorney’s fees incurred in defending this action and such other relief as this

Court may deem just and proper.

Dated: White Plains, New York
       February 5, 2019


                                             Respectfully submitted,

                                             THE QUINN LAW FIRM

                                             Steven J. Bushnell
                                     By:     ___________________________________
                                             Steven J. Bushnell (SB 4944)
                                             399 Knollwood Road, Suite 220
                                             White Plains, New York 10603
                                             Tel: (914) 997-0555
                                             Fax: (914) 997-0550
                                             sbushnell@quinnlawny.com




                                            5
